DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  “dynanic intake of a flow of air” is believed to be in error for --dynamic intake of a flow of air--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 16 recite the limitations “detecting the nature of the overflown terrain” and “the implementation of the unfiltered operating mode being a function at least of the nature”.  The disclosure lists examples of nature including “a desert area, a populated area, a town, a forest, a stretch of water, etc.” in paragraph [0043] of the instant application, and further discloses that the overflown terrain is determined based upon the detected latitude and longitude.  However, the function used that relates the nature of the overflown terrain to the operating mode of the air supply system is not claimed or disclosed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) MPEP 2161.01 I.  Absent disclosure of the function, it cannot be determined that applicant possessed the claimed invention at the time of invention because the function used is not disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16-19 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 16 recite “the implementation of the unfiltered operating mode being a function at least of the nature”.  It is unclear what steps are taken to convert the detection of the type of nature over which the aircraft is flying into a command to change the operating mode of the air supply system, rendering the claim vague and indefinite.
	Claim 21 recites the limitation “generating a control signal with a control”.  It is unclear from the claim whether “a control” refers to a sensor generating a signal, or a controller or control system for receiving a signal from a sensor and then sending the signal to a closure member, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2018/0208323 in view of Wells 2016/0208695.
	In regards to Independent Claim 16, Parsons teaches a method for supplying air to an engine of an aircraft at an air supply flow rate via an air supply system of the aircraft (100 in figures 1 and 2), the air supply system comprising a dynamic air intake vent (110) that can be closed by a movable closure member (116, shown closed in figure 1 and open in figure 2), the closure member being movable between a closed position (figure 1) in which the closure member closes the dynamic air intake vent (airflow path shown bypassing 110 in figure 1) and an open position (figure 2) in which the closure member does not close the dynamic air intake vent (airflow shown passing through 110 in figure 2), the air supply system comprising a static air intake vent (108) equipped with a filtration device (114), the closure member being in the closed position during a filtered operating mode (as shown in figure 1) during which air from an external environment situated outside the aircraft is filtered by the filtration device (airflow passes through 114 in figure 1); wherein, the filtration device having a filter medium (composition of filter 114), the method comprises, during flight, an unfiltered operating mode that comprises the following steps: positioning of the closure member in the open position (position shown in figure 2), and during a phase of forward travel of the aircraft, dynamic intake of a flow of air as a result of the forward travel of the aircraft via the dynamic air intake vent at an air intake flow rate higher than a minimum flow rate necessary in order to obtain the air supply flow rate (spillage through 114, paragraph [0013] and shown with flow arrows in figure 2), then transfer of a first portion of the flow of air to the engine and a second portion of the flow of air to the filter medium (flow through 114 as shown in figure 2), the second portion of the flow of air passing through the filter medium to return to the external environment in order to clean the filter medium (airflow passing through 114 is capable of cleaning filter by passing air through the filter in a direction opposite of the flow direction shown in figure 1).  However, Parsons does not teach a positioning sensor configured to emit a positioning signal indicating the geographical position (which determines the nature of the overflown terrain) of the aircraft that determines implementation of the unfiltered operating mode.  Wells teaches using a GPS system (paragraph [0068], where the GPS coordinates will determine the nature of the terrain below an aircraft) to input data to a mechanically adjustable control system of an aircraft engine (paragraph [0068]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Parsons with a GPS system that transmits data to the control system of the air inlet system of Parsons, as taught by Wells, in order to actuate the system based upon weather patterns detected by the GPS system (paragraph [0068]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of Wells as applied to claim 16 above, and further in view of Kippel EP-3392484A1.
	Regarding Dependent Claim 17, Parsons in view of Wells teaches the invention as claimed and discussed above.  However, Parsons in view of Wells does not teach a pollution sensor connected to the actuation device, the pollution sensor being configured to emit a pollution signal carrying information indicating whether the air present in the external environment is polluted.  Kippel teaches a pollution sensor (84, where a particulate is a type of pollutant, paragraph [0027]) connected to an actuation device of an engine air inlet (actuator 68, with control scheme based upon inputs including signal from sensor 84 and output to actuator shown in figure 9), the pollution sensor being configured to emit a pollution signal carrying information indicating whether the air present in the external environment is polluted (84 can be an optical particulate sensor, detecting the amount of particulate in inlet air, paragraph [0027]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to connect a pollution sensor to the actuator of Parsons in view of Wells, as taught by Kippel, in order to determine what operating condition the air inlet should be in (paragraph [0039]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of Wells as applied to claim 16 above, and further in view of Derue 3,998,048.
	Regarding Dependent Claim 19, Parsons in view of Wells teaches the invention as claimed and discussed above.  However, Parsons in view of Wells does not teach a step of generating a control signal with a control, actuated by a pilot, the implementation of the unfiltered operating mode being a function at least of the control signal.  Derue teaches an air inlet system (figure 1) with a closure member (14) for a dynamic inlet (4) and a filtered inlet (6), wherein there is a step of generating a control signal with a control, actuated by a pilot, the implementation of the unfiltered operating mode being a function at least of the control signal (control of actuator 15 to move closure member 14 between open and closed positions controlled by pilot with electrically operated valve 10a, Col. 3, ll. 15-27).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to allow the pilot to control the position of the closure member of Parsons in view of Wells with an actuator, as taught by Derue, in order to allow the pilot to control whether the flow is filtered or unfiltered based upon the mode of operation of the aircraft (Col. 3, ll. 50-53 and Col. 4, ll. 1-5).

Allowable Subject Matter
Claims 1, 3-6, 8-15 and 20 are allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that there is written description support for “detecting the nature of the overflown terrain, with the implementation of the unfiltered operating mode being a function at least of the nature”, Examiner disagrees.  Aside from a single example of closing the closure member over desert, the disclosure is silent to an algorithm that relates the “nature” of the overflown terrain with the decision to open or close the closure member.  Additionally, the example types of terrain include both natural terrain, such as desert or forest, and populated areas such as towns; such that it is unclear what is meant by nature.
With regards to applicant’s argument that Wells is silent to detecting the nature of the terrain, Examiner disagrees.  Wells teaches using a GPS to determine a position of the aircraft, which also determines the terrain at that position, because the position on the globe indicates the terrain.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting a desert area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741